MEMORANDUM OPINION
                                           No. 04-11-00840-CV

                                      IN RE Betty Ann VACKAR

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: January 18, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 22, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and real party in interest’s response and is of

the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
  This proceeding arises out of Cause No. 2007-PC-3440, In the Estate of Dennis M. Vackar, Deceased, pending in
the Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.